DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgement of Amendment
Applicant’s Amendment of 06/06/2022, is acknowledged. No new claims are added and claim 2 is cancelled. Claims 1 and 3-22 are currently pending.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-7, 9-11, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Shin et al. (11150387 B2) in view of Arbabi et al. (9995930 B2, of the record).

Regarding claim 1, Shin et al. discloses (see Fig. 5A-5B) a meta-lens (as in Fig. 5A-5B, mainly 5A) comprising: 
a substrate (as shown in annotated Fig. 5A); 
a first layer arranged on the substrate, the first layer comprising a plurality of first nanostructures (as shown in annotated Fig. 5A and column 7, line 14-18) comprising a material having a refractive index different from a refractive index of the substrate (as shown in Fig. 5A, 1st substrate has n1 refractive index); 
a spacer layer (2nd substrate is a spacer layer) covering the plurality of first nanostructures (as shown in Fig. 5A), the spacer layer comprising a material having a refractive index (n2) different from the refractive index of the plurality of first nanostructures (inherent to the disclosure column 8, line 1-6 discloses n1>n2>n3=1, see column 8, line 1-16; and column 14, line 4-8) and 
second layer arranged on the spacer layer (as shown in annotated Fig. 5 second nanostructure), the second layer comprising a plurality of second nanostructures comprising a material having a refractive index different from the refractive index of the spacer layer (inherent to the disclosure column 8, line 1-6 discloses n1>n2>n3=1, see column 8, line 1-16; and column 14, line 4-8). 
Shin et al. does not teach a first shape distribution of the plurality of first nanostructures and a second shape distribution of the plurality of second nanostructures are set so as to focus light of a first wavelength and light of a second wavelength different from the first wavelength at a same focal length.
Arbabi et al. discloses (see Fig. 16A-16B) a first shape distribution of the plurality of first nanostructures (distribution of nanostructures 122) and a second shape distribution of the plurality of second nanostructures (distribution of second nanostructures 132) are set so as to focus light of a first wavelength and light of a second wavelength different from the first wavelength at a same focal length (s0, see column 11, line 32-43 discloses 850 and other wavelength such as 845nm  may focus on focus plane and light having a wavelength 830 nm may reach the focal plane S0 before a focusing point of the light is formed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide different nanostructure as disclosed by Arbabi et al. and modify the nanostructure of Shin et al. in order to focus two different wavelength light on the same imaging plane (column 11, line 27-47).


    PNG
    media_image1.png
    849
    578
    media_image1.png
    Greyscale




Regarding claim 3 ,Arbabi et al. further discloses (see Fig. 16A-16B) the first shape distribution and the second shape distribution are configured to focus light of a wavelength bandwidth (830-870) including the first wavelength and the second wavelength (column 11, line 32-43, and column 10, line 57-67).

Regarding claim 6, Arbabi et al. further discloses (see Fig. 16A-16B)  a dimension of the plurality of first nanostructures and the plurality of second nanostructures is less than the first wavelength and less than the second wavelength (see column 11, line 9-17).

Regarding claim 7, Arbabi et al. further discloses (see Fig. 16A-16B) a first height of the plurality of first nanostructures and a second height of the plurality of second nanostructures in a direction of stacking the first layer and the second layer are in a range from A/3 to (3A)/2, where A is a longer wavelength of the first wavelength and the second wavelength (see column 11, line 27-47, 830-870nm with 850nm).

Regarding claim 9, Arbabi et al. further discloses (see Fig. 16A-16B)  the first shape distribution is different from the second shape distribution (see Fig.16A for distribution.

Regarding claim 10, Shin et al. discloses (see Fig. 5A-5B)  each nanostructure from among the plurality of first nanostructures and the plurality of second nanostructures has a column shape (as in Fig. 5B, all nanostructures have column shape as rectangular).

Regarding claim 11, Shin et al. discloses the meta-lens as in claim 10 and does not teach nanostructure has different height.
 Arbabi et al. further discloses (see Fig. 16A-16B) each first nanostructure from among the plurality of first nanostructures has a first height different from a second height of each second nanostructure from among the plurality of second nanostructures (Fig. 7A-7C illustrates different height for the nanostructure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide different nanostructure as disclosed by Arbabi et al. and modify the nanostructure of Shin et al. in order to focus two different wavelength light on the same imaging plane (column 11, line 27-47).

Regarding claim 14, Shin et al. discloses (see Fig. 5A-5B) the difference between the first height and the second height is set so that the meta-lens operates as a transmission type lens (as in Fig. 5A, the lens is transmissive type device).

Regarding claim 16, Shin et al. discloses (see Fig. 5A-5B)  the refractive index of the substrate is less than the refractive index of the plurality of first nanostructures and less than the refractive index of the plurality of second nanostructures, and wherein the refractive index of the spacer layer is less than the refractive index of the plurality of first nanostructures and less than the refractive index of the plurality of second nanostructures (column 8, line 1-6 discloses n1>n2>n3=1, see column 8, line 1-16; and column 14, line 4-8).

Regarding claim 17-19, Arbabi et al. further discloses (see Fig. 16A-16B) a difference between the refractive index of the substrate and the refractive index of the plurality of first nanostructures and second nanostructure is 0.5 or greater (see claim 7).

Regarding claim 20, Shin et al. discloses (see Fig. 5A-5B) a protection layer (cover glass) covering the plurality of second nanostructures (see column 13, line 49-58).

Regarding claim 21 Shin et al. further discloses a difference between a refractive index of the protection layer and the refractive index of the plurality of first nanostructures is 0.5 or greater (inherent to material used, see claim 7).

Regarding claim 22 Shin et al. further discloses an imaging apparatus comprising (microscope as in Fig. 2 imaging lens comprising the meta-lens of claim 1; and an image sensor configured to convert an optical image formed by the imaging lens into an electrical signal (inherent to disclosure at column 14, line 4-14, discloses “obtain an instantaneous image from the entire field of view and thus enables simple optical high-resolution imaging in the bio and semiconductor fields and in real life.

Allowable Subject Matter
Claim 4-5, 8, 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 4-5, 8, 12-13 and 15, although the prior art teaches examples of Meta-lens, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4-5, 8, 12-13 and 15, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. Applicant amended claim 1 including limitations of claim 2 hence changed the scope of claim 1 and now the new ground of rejection.
Applicant has not claimed any specific wavelengths the lens is focuses on the focus plane.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        July 2, 2022



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872